DETAILED ACTION
Allowable Subject Matter
Claims 1-20 (renumbered as claims 1-20) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 12-14) filed on 24 February 2021.    
In addition to Applicant’s remarks filed on 24 February 2021, neither Jung, Chakraborty, nor Diachina, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “receiving, from a base station, system information (SI) scheduling information including information on SI messages including a first SI message and a second SI message; identifying, based on the SI scheduling information, a primary SI window number and a secondary SI window number for the first SI message among the SI messages wherein primary SI window numbers for each of the SI messages including the first SI message and the second SI message are set differently; in response to not receiving the first SI message in the at least one first window, monitoring at least one second window corresponding to the secondary SI window number for the first SI message in case that a channel for receiving the first SI message in the at least one second window is free and the second window is not used for another SI message among the SI messages, wherein the secondary SI window number for the first SI message is set to at least one window number including a primary number of the other SI message among the SI messages.” as recited in claim 1 and similarly recited in claims 6, 11, and 16, over any of the prior art of record, alone or in combination.  Claims 2-5 depend on claim 1, claims 7-10 depend on claim 6, claims 12-15 depend on claim 11, and claims 17-20 depend on claim 16, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645